                                       IN THE UNITED STATES DISTRICT COURT
                                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                               CHARLOTTE DIVISION
                                       CIVIL ACTION NO. 3:18-CV-00150-KDB-DSC


                JARED MODE et. al.,                               )
                                                                  )
                                    Plaintiffs,                   )
                                                                  )
                v.                                                )
                                                                  )
                S-L DISTRIBUTION COMPANY LLC                      )                  ORDER
                et. al.,                                          )
                                                                  )
                                   Defendants.                    )



                          THIS MATTER is before the Court on the “Motion for Admission Pro Hac Vice and

               Affidavit [for Michael J. Puma]” (document #637) filed April 27, 2021. For the reasons set forth

               therein, the Motion will be granted.


                          The Clerk is directed to send copies of this Order to counsel for the parties and to the

               Honorable Kenneth D. Bell.


Signed: April 27, 2021    SO ORDERED.




                         Case 3:18-cv-00150-KDB-DSC Document 638 Filed 04/27/21 Page 1 of 1
